
	
		I
		112th CONGRESS
		2d Session
		H. R. 3938
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the suspension of duty on Acid Red
		  414.
	
	
		1.Acid Red 414
			(a)In
			 generalHeading 9902.24.86 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2012 and inserting 12/31/2014.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
